DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,919,066. As to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a sprinkler guard that is mountable to a fire protection sprinkler, the sprinkler guard comprising: (A) at least one plate centered relative to a central axis of the sprinkler guard, the at least one plate defining a plane that is perpendicular to the central axis, and the at least one plate including: (a) a first plate having (i) a first projection that extends from the first plate in an upward direction that is parallel to the central axis, (ii) one or more second projections that extend from the first projection of the first plate in a first lateral direction that is orthogonal to the central axis, and (iii) a lower surface facing a downward direction that is opposite to the upward direction; and (b) a second plate having (i) a first projection that extends from the second plate in the upward direction, (ii) one or more second projections that extend from the first projection of the second plate in a second lateral direction that is opposite to the first lateral direction, and (iii) a lower surface facing the downward direction; (B) a plurality of legs including: (a) a first leg having (i) an upper end attached to the lower surface of the first plate, the upper end extending in a first inward radial direction that is orthogonal to and toward the central axis, (ii) a middle portion extending in the downward direction, and (iii) a lower end; (b) a second leg having (i) an upper end attached to the lower surface of the first plate, the upper end extending in a second inward radial direction that is orthogonal to and toward the central axis, (ii) a middle portion extending in the downward direction, and (iii) a lower end; (c) a third leg having (i) an upper end attached to the lower surface of the second plate, the upper end extending in a third inward radial direction that is orthogonal to and toward the central axis, and that is opposite to the first inward radial direction, (ii) a middle portion extending in the downward direction, and (iii) a lower end; and - 20 -(d) a fourth leg having (i) an upper end attached to the lower surface of the second plate, the upper end extending in a fourth inward radial direction that is opposite to the second inward radial direction, (ii) a middle portion extending in the downward direction, and (iii) a lower end; (C) a circular ring that is attached to each of the lower ends of the first to fourth legs, a center of the circular ring coinciding with the central axis, and the first to fourth legs being spaced apart about the circumference of the circular ring; and (D) at least one arm including: (a) a first arm having a looped end and being connected to the middle portion of the first leg; and (b) a second arm having a looped end and being connected to the middle portion of the second leg.  Claim 1 of the instant invention is broader in scope claims 1 and 5 of U.S. Patent No. 10,919,066, and is therefore encompassed in claims 1 and 5 of U.S. Patent No. 10,919,066.
As to claims 2 and 3, see claim 2 of U.S. Patent No. 10,919,066.
As to claims 4 and 5, see claim 3 of U.S. Patent No. 10,919,066.
As to claim 6, see claim 1 of U.S. Patent No. 10,919,066.
As to claim 7, see claim 5 of U.S. Patent No. 10,919,066.
As to claims 8 and 9, see claim 6 of U.S. Patent No. 10,919,066.
As to claims 10 and 11, see claim 7 of U.S. Patent No. 10,919,066.
As to claim 12, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a method of manufacturing a sprinkler guard, the method comprising the steps of: (A) providing at least one plate, the at least one plate being symmetrical with respect to a central axis of the sprinkler guard, and including: (a) a first plate having (i) a first projection that extends from the first plate in an upward direction that is parallel to the central axis, (ii) one or more second projections that extend from the first projection of the first plate in a first lateral direction that is orthogonal to the central axis, and (iii) a lower surface facing a downward direction that is opposite to the upward direction; and (b) a second plate having (i) a first projection that extends from the second plate in the upward direction, (ii) one or more second projections that extend from the first projection of the second plate in a second lateral direction that is opposite to the first lateral direction, and (iii) a lower surface facing the downward direction; (B) providing a plurality of legs including: - 23 -(a) a first leg having (i) an upper end attached to the lower surface of the first plate, the upper end extending in a first inward radial direction that is orthogonal to and toward the central axis, (ii) a middle portion extending in the downward direction, and (iii) a lower end; (b) a second leg having (i) an upper end attached to the lower surface of the first plate, the upper end extending in a second inward radial direction that is orthogonal to and toward the central axis, (ii) a middle portion extending in the downward direction, and (iii) a lower end; (c) a third leg having (i) an upper end attached to the lower surface of the second plate, the upper end extending in a third inward radial direction that is orthogonal to and toward the central axis, and that is opposite to the first inward radial direction, (ii) a middle portion extending in the downward direction, and (iii) a lower end; and (d) a fourth leg having (i) an upper end attached to the lower surface of the second plate, the upper end extending in a fourth inward radial direction that is orthogonal to and toward the central axis, and that is opposite to the second inward radial direction, (ii) a middle portion extending in the downward direction, and (iii) a lower end; (C) providing a circular ring that is attached to each of the lower ends of the first to fourth legs, a center of the circular ring coinciding with the central axis, and the first to fourth legs being spaced apart about the circumference of the circular ring; and (D) providing at least one arm including: (a) a first arm having a looped end and being connected to the middle portion of the first leg; and (b) a second arm having a looped end and being connected to the middle portion of the second leg.  Claim 12 of the instant invention is broader in scope than claims 8 and 12 of U.S. Patent No. 10,919,066, and is therefore encompassed in claims 8 and 12 of U.S. Patent No. 10,919,066.
As to claims 13 and 14, see claim 9 of U.S. Patent No. 10,919,066.
As to claims 15 and 16, see claim 10 of U.S. Patent No. 10,919,066.
As to claim 17, see claim 8 of U.S. Patent No. 10,919,066.
As to claim 18, see claim 12 of U.S. Patent No. 10,919,066.
As to claims 19 and 20, see claim 13 of U.S. Patent No. 10,919,066.
As to claims 21 and 22, see claim 14 of U.S. Patent No. 10,919,066.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Carson ‘040 and Clive ‘328 show various guards for sprinklers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752